IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                            June 26, 2007 Session

                  CHARLES RAINES, as Administrator of the
                      Estate of ZELMA RAINES, deceased,
                                      v.
                    NATIONAL HEALTH CORPORATION
                d/b/a NHC HEALTHCARE, MURFREESBORO;
                       NATIONAL HEALTHCORP, L.P.;
                     NATIONAL HEALTH REALTY, INC.;
                NATIONAL HEALTHCARE CORPORATION;
                  NHC, INC. a/k/a NHC, INC. - TENNESSEE;
                                and NHC/OP, L.P.
     Appeal from the Circuit Court for Rutherford County at Murfreesboro, Tennessee
                        No. 50952 Robert E. Corlew, III, Judge



                    No. M2006-1280-COA-R3-CV - Filed December 6, 2007



This case was filed as a nursing home neglect case. The issue before the Court relates to the
enforceability of an arbitration agreement signed during the nursing home admissions process by the
holder of a durable power of attorney. The trial court denied the appellants’ motion to compel
arbitration. It held that the arbitration agreement was beyond the authority of the attorney-in-fact,
and, therefore, it did not reach questions related to the capacity of the decedent to execute the durable
power of attorney; nor did it address the unconscionability of the agreement. We reverse the trial
court as to its ruling on the authority of the attorney-in-fact and remand for a hearing and decision
on the other issues not previously reached below.


Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Reversed and
Remanded.

WALTER C. KURTZ, SP. J., delivered the opinion of the Court, in which ALAN E. HIGHERS, P.J.,W.S.,
and DAVID R. FARMER , J., joined.

John B. Curtis, Jr. and Bruce D. Gill, Chattanooga, Tennessee, for the appellants, National Health

                                                   1
Corporation d/b/a NHC Healthcare, Murfreesboro; National Healthcorp, L.P.; National Realty, Inc.;
National Healthcare Corporation; NHC, Inc. a/k/a NHC, Inc. - Tennessee; and NHC/OP, L.P.

Richard E. Circeo and Deborah Truby Riordan, Nashville, Tennessee, for the appellee, Charles
Raines, as Administrator of the Estate of Zelma Raines, deceased.


                                             OPINION

                                        I. BACKGROUND

       In this case it is alleged that inadequate and improper care caused the death of the decedent,
Ms. Zelma Raines, while she was in the care of a nursing home. Ms. Raines, who suffered from
Alzheimer’s disease, was admitted to NHC Healthcare, Murfreesboro (“NHC”) on December 12,
2000.1 She died on December 20, 2003.

        Carla Perakes, Ms. Raines’ granddaughter, possessed a durable power of attorney to make
health care decisions for her grandmother. This power of attorney was executed at another nursing
home at which Ms. Raines had been a resident prior to her move to NHC. In connection with Ms.
Raines’ admission to NHC, Ms. Perakes, acting as Ms. Raines’ attorney-in-fact, executed an eleven-
page admission agreement, which set forth numerous items, including information on services
provided, rates charged, payment arrangements, and Medicare and Medicaid coverage. On pages
nine and ten of the agreement, NHC set forth its “Dispute Resolution Procedure,” which included
mandatory arbitration of any claims and a waiver of any right to a jury trial.

       On November 3, 2004, Charlie Raines, in his capacity as administrator of the estate of Zelma
Raines, filed suit against NHC and other related entitles for the alleged negligent custodial care and
treatment of Ms. Raines. The defendants answered the complaint and raised as an affirmative
defense the existence of the arbitration provision at issue here. The defendants also filed a motion
to compel arbitration and stay proceedings. In the trial court the plaintiff challenged the
enforceability of the agreement. Specifically, the plaintiff contended the following:

       (1) The arbitration agreement was beyond the powers granted to the attorney-in-fact;
       (2) Ms. Raines was mentally incapable of executing the power of attorney; and
       (3) The agreement was unconscionable and therefore unenforceable.

Following discovery a hearing was held on April 25, 2006. On May 11, 2006, the trial court denied
the defendants’ motion. This was reflected in a letter to counsel. The trial court ruled directly on
the first of these issues, commented equivocally on the second, and pretermitted the third.

       The letter written by the trial court states:


       1
           The Court will refer to all of the multiple National Healthcare defendants as “NHC.”

                                                   2
       Thank you for your presentations. Before us is a Motion for Summary Judgment2
       filed by the Defendant, N.H.C., seeking to enforce provisions of a contract which
       requires arbitration. We understand the facts to show that there is some question as
       to the competence of the Plaintiff at the time the Plaintiff signed the Durable Power
       of Attorney for Healthcare under authority of which the agreement was signed with
       [N.H.C.] providing for arbitration. For that reason alone, we must find that a
       Summary Judgment is not proper. We are all aware of the standard required of the
       Court in dealing with [a] Motion for Summary Judgment and of the teachings of the
       overused Byrd v. Hall case, and we find no need to repeat those issues in a short trial
       court opinion.

       Further, you have cited to us our prior opinion in King v. [N.H.C.], which as we
       understand, is now on appeal.3 In that opinion, we dealt with the question of
       enforceability of a similar provision in a Durable Power of Attorney, and we found,
       in that case, that the arbitration provisions should not be enforced. At this point, we,
       of course, would rule consistently with our prior opinion, but we again would note
       that we should yield to the teachings established by the Court of Appeals should their
       rulings differ in any respect with the decisions we made previously, to the extent this
       case and King are factually similar.

       At this point, then, it appears proper to deny the Motion for Summary Judgment. We
       look forward to the opportunity to work with you further in this case. Mr. Circeo will
       kindly prepare the order. This short memorandum opinion-letter will become a part
       of the file in this case. Costs and further matters are reserved.

The Order of June 2, 2006 reflecting the trial court’s decision states:

       This matter came before the Court on Defendants’ Motion to Compel Arbitration and
       Stay Proceedings. After considering the Motion, Plaintiff’s Response, arguments of


       2
        It is unclear why the trial court referred to the motion as one for summary judgment.
The motion before it was clearly titled “Motion to Compel Arbitration and Stay Proceedings.”
       3
         This makes reference to the case of Owens v. National Health Corp., 2006 WL 1865009
(Tenn. Ct. App. June 30, 2006) in which the very same trial court was reversed by the Court of
Appeals subsequent to the proceedings in this case. The Supreme Court granted review, and the
case was argued on June 6, 2007. The decision of the Court of Appeals was affirmed. Owens v.
Nat’l Health Corp., ___ S.W.3d ___, 2007 WL 3284669 (Tenn. Nov. 8, 2007). The Supreme
Court’s opinion in Owens will be discussed infra. Following the November 8, 2007 decision by
the Supreme Court in Owens the parties to this case utilized T.R.A.P. 27(d) to make additional
filings which provide this Court their interpretations of the Supreme Court’s Owens decision.
These additional filings have been considered.

                                                  3
        counsel, and the record as a whole, the Court hereby finds that the Motion is not well
        taken and should be denied. As grounds for its denial, the Court hereby incorporates
        by reference its letter of May 11, 2006 to respective counsel regarding its decision on
        this matter.

        It is therefore ORDERED that Defendants’ Motion to Compel Arbitration and Stay
        Proceedings is DENIED.

                                      II. ERRORS ALLEGED

        The defendants appeal the denial of their motion and raise the following issues:
        (1) Whether the trial court erred in applying a summary judgment standard in
        denying the defendants’ motion to compel arbitration and stay proceedings?

        (2) Whether the trial court erred in failing to find that the plaintiff/appellee had not
        satisfied her burden of proof to invalidate an otherwise operable durable power of
        attorney granting the attorney-in-fact authority to execute the arbitration agreement?

  III. PROCEDURE WHEN A TRIAL COURT IS PRESENTED WITH AN ISSUE OF
             WHETHER A CONTRACT REQUIRES ARBITRATION

       As indicated above, the trial court in this case utilized a summary judgment standard in
denying the defendants’ motion to compel arbitration. We agree that use of this standard was
erroneous.

         “Arbitration is a consensual proceeding in which the parties select decision-makers of their
own choice and then voluntarily submit their disagreement to those decision-makers for resolution
in lieu of adjudicating the dispute in court.” Merrimack Mut. Fire Ins. Co. v. Batts, 59 S.W.3d 142,
149 (Tenn. Ct. App. 2001). “[A]rbitration agreements generally are enforceable unless grounds for
their revocation exist in equity or in contract law.” Buraczynski v. Eyring, 919 S.W.2d 314, 318
(Tenn. 1996) (citing T.C.A. § 29-5-302(a) (Supp.1995)); see 9 U.S.C. § 1 et seq. (Federal Arbitration
Act). “Therefore, the scope of an arbitrator’s authority is determined by the terms of the agreement
between the parties which includes the agreement of the parties to arbitrate the dispute.” D&E Const.
Co., Inc. v. Robert J. Denley Co., Inc., 38 S.W.3d 513, 518 (Tenn. 2001) (internal quotation marks
omitted). “When the parties agree to arbitrate, they are bound by the terms of that arbitration
provision.” Id. But, “[b]ecause ‘[a]rbitration is a matter of contract[,] . . . a party cannot be required
to submit to arbitration any dispute which he has not agreed so to submit.’” Rosenberg v. BlueCross
BlueShield of Tennessee, Inc., 219 S.W.3d 892, 903 (Tenn. Ct. App. 2006) (quoting AT&T Techs.,
Inc. v. Communications Workers of Am., 475 U.S. 643, 648, 106 S. Ct. 1415, 89 L. Ed. 2d 648 (1986)).

        Accordingly, when a party moves to compel arbitration, the trial court’s consideration of the
motion “addresses itself primarily to the application of contract law.” Id. (citation omitted).
Likewise, “[c]ourts should generally apply ‘ordinary state-law principles’ in deciding whether the
parties agreed to submit certain issues to arbitration.” Frizzell Const. Co., Inc. v. Gatlinburg, LLC,

                                                    4
9 S.W.3d 79, 85 (Tenn. 1999) (citation omitted); see also Taylor v. Butler, 142 S.W.3d 277, 284
(Tenn. 2004); T.R. Mills Contractors, Inc. v. WRH Enters., LLC, 93 S.W.3d 861, 866-70 (Tenn. Ct.
App. 2002). “Under Tennessee law . . . the cardinal rule [in interpreting contracts] . . . is to ascertain
the intention of the parties and to give effect to that intention, consistent with legal principles.”
Frizzel Const., 9 S.W.3d at 85 (internal quotation marks omitted).

       It is recognized that, in a contest over an arbitration agreement, a court has to decide “certain
gateway matters, such as whether the parties have a valid arbitration agreement at all or whether a
concededly binding arbitration clause applies to a certain type of controversy.” Green Tree Fin.
Corp. v. Bazzle, 539 U.S. 444, 452, 123 S. Ct. 2402, 156 L. Ed. 2d 414 (2003) (citations omitted).
“Generally, whether a valid agreement to arbitrate exists between the parties is to be determined by
the courts, and if a complaint specifically challenges the arbitration clause on grounds such as fraud
or unconscionability, the court is permitted to determine it[s] validity before submitting the
remainder of the dispute to arbitration.” Taylor, 142 S.W.3d at 283-84 (citations omitted).

        The Tennessee Uniform Arbitration Act, T.C.A. § 29-5-301 et seq., speaks to situations in
which there is a disagreement between the parties over enforcement of an alleged agreement to
arbitrate. When the party seeking arbitration produces a written agreement to arbitrate as described
in T.C.A. § 29-5-302 and another party “denies the existence of the agreement to arbitrate, the Court
shall proceed summarily to the determination of the issue so raised and shall order arbitration if
found for the moving party; otherwise, the application shall be denied.” T.C.A. § 29-5-303 (a). If
arbitration is ordered, then the court action “shall be stayed.” T.C.A. § 29-5-303(d). Although it
employs different language, the Federal Arbitration Act also prescribes a process for addressing such
preliminary contests over a proffered agreement to arbitrate. See 9 U.S.C. §§ 3-4; see, e.g., U.S.
Titan, Inc. v. Guangzhou Zhen Hua Shipping Co., Ltd., 16 F. Supp. 2d 326, 337-38 (S.D.N.Y. 1998).

        When resolving these “gateway” issues, a court is frequently called upon to consider matters
outside of the pleadings, but this does not convert the motion to compel arbitration into a motion for
summary judgment under Tennessee Rule of Civil Procedure 56. This Court has previously rejected
a plaintiff’s contention in a challenge to arbitration that the trial court’s consideration of matters
outside the pleadings meant that the motion was transformed into a motion for summary judgment.
 Thompson v. Terminix Int’l Co., LP, 2006 WL 2380598, at *4 (Tenn. Ct. App. Aug. 16, 2006).
Indeed, a proper motion to compel arbitration is not even a true motion to dismiss. See id. at *3.
“The correct procedure to be followed by the trial court upon a motion to compel arbitration,
therefore, is, if it determines the matter is subject to arbitration, to enter an order compelling
arbitration of that matter and staying the matter.” Id. As such, in that case, this Court reversed the
trial court’s dismissal of the action and remanded for entry of an order staying the proceedings
pending arbitration. Id. at *6.

         In considering opposition to a motion to compel arbitration, a court must distinguish between
those arguments attacking the agreement which can be resolved solely as a matter of law and those
arguments which require resolution of factual issues. While the former category mirrors a case in
which a court is called upon to interpret contractual language and apply it to uncontested facts, the
latter requires the trial court to receive evidence and resolve the relevant disagreements before
deciding the motion. See T.C.A. § 29-5-303. Although it appears that neither this Court nor our

                                                    5
Supreme Court has had occasion to make this principle explicit, prior decisions have nonetheless
illustrated the necessity of an evidentiary hearing when facts related to an arbitration agreement are
disputed. See, e.g., Howell v. NHC Healthcare-Fort Sanders, Inc., 109 S.W.3d 731, 732-35 (Tenn.
Ct. App. 2003) (discussing trial court’s evidentiary hearing and findings); see also Raiteri v. NHC
Heathcare/Knoxville, Inc., 2003 WL 23094413, at *4 (Tenn. Ct. App. Dec. 30, 2003); cf. Guffy v.
Toll Bros. Real Estate, Inc., 2004 WL 2412627, at *6-7 (Tenn. Ct. App. Oct. 27, 2004) (remanding
case to trial court for determination of additional facts).

         A case from California contains an instructive description of the principles involved in such
proceedings as well as the shifting burden of proof. There the appellate court was similarly faced
with a trial court’s decision on enforcement of an arbitration agreement which had been based on
a faulty reference to the standard for summary judgment. The court explained that the law requires
a trial court to act promptly in making a determination as to whether the agreement in question is
enforceable.

       The petitioner bears the burden of proving the existence of a valid arbitration
       agreement by the preponderance of the evidence, and a party opposing the petition
       bears the burden of proving by a preponderance of the evidence any fact necessary
       to its defense. In these summary proceedings, the trial court sits as a trier of fact,
       weighing all the affidavits, declarations, and other documentary evidence, as well as
       oral testimony received at the court’s discretion, to reach a final determination. No
       jury trial is available for a petition to compel arbitration.

       Although the record is not entirely clear on this point, it appears that the trial court
       in this case, as in Rosenthal 4 incorrectly treated [the] petition to compel arbitration
       as a type of summary judgment motion, in which it was obliged to determine only
       that there was a legitimate factual dispute among the parties and not to resolve that
       dispute. The court stated at the conclusion of its ruling on the petition to compel: “In
       summary, the Plaintiffs have made a substantive challenge to the arbitration clause
       and have presented facts tending to show that they were victims of fraud in the
       inducement and application of the arbitration clause. How a trier of fact will
       ultimately decide the issues is not for this court to decide. However, given the
       seriousness of the allegations, the showing of a factual basis for those claims, and the
       finality of arbitration even in the face of apparent legal error [citation], the strong
       policy favoring arbitration is outweighed by the law and facts in support of Plaintiffs’
       position.” To judge from remarks made by the trial court during the hearing on the
       petition to compel, the court appears to have followed the reasoning of Rowland v.
       Paine Webber Inc., (1992) 4 Cal. App. 4th 279, 285-286 [6 Cal. Rptr. 2d 20], that a
       court must only determine whether “there are any facts supporting the allegations of
       fraudulent inducement.” Toward the end of the hearing on the petition to compel, the
       trial court again alluded to cases “that have . . . talked in terms of the burden being
       akin to a burden on a summary judgment motion.” Moreover, both counsel . . .


       4
           This refers to Rosenthal v. Great Western Fin. Secs. Corp., 926 P.2d 1061 (Calif. 1996).

                                                  6
       appear to have conceived their burden as one similar to summary judgment. The trial
       court was apparently of the view that it did not have to definitively decide the fraud
       issue in order to dispose of the petition, because that issue would be ultimately
       decided by a jury in the context of the [the plaintiffs’] damages action. Because the
       trial court, understandably confused by case law, apparently abdicated its role as trier
       of fact in deciding the petition to compel arbitration, the case must be remanded to
       that court to resolve any factually disputed issues, unless there is no evidentiary
       support for the [the plaintiffs’] claims.

Engallas v. Permanent Med. Group, Inc., 938 P.2d 903, 915-16 (Calif. 1997) (internal citations
omitted).

        The position of the California Supreme Court is consistent with the general rule followed in
other jurisdictions. For example, Florida’s Fourth District Court of Appeal has made it clear there
that, while no evidentiary hearing is necessary when the evidence is uncontested, such a hearing is
required when the evidence as to the validity of an arbitration agreement is in dispute. Houchins v.
King Motor Co. of Fort Lauderdale, Inc., 906 So. 2d 325, 329 (Fla. Dist. Ct. App. 2005) (citing
several Florida cases); see also, e.g., J.A. Walker Co., Inc., v. Cambria Corp., 159 P.3d 126, 130
(Colo. 2007); Bass v. SMG, Inc., 765 N.E.2d 1079, 1084 (Ill. App. Ct. 2002); Federal Signal Corp.
v. SLC Techs., Inc., 743 N.E.2d 1066, 1070 (Ill. App. Ct. 2001); Stenzel v. Dell, Inc., 870 A.2d 133,
139 (Me. 2005); NETCO, Inc. v. Dunn, 194 S.W.3d 353, 362 (Mo. 2006); Kiell v. Kiell, 633 S.E.2d
827, 829-30 (N.C. Ct. App. 2006); Yessenow v. Aue Design Studio, Inc., 848 N.E.2d 563, 566 (Ohio
Ct. App. 2006); Shaffer v. Jeffery, 915 P.2d 910, 917-18 (Okla. 1996). Federal courts likewise
engage in an evidentiary hearing “[w]here there is a genuine issue as to a fact material” to
determining whether there is a valid agreement to arbitrate. See, e.g., Prudential Secs., Inc. v. Arain,
930 F.Supp.151, 154 (S.D.N.Y. 1996).

        The trial court’s role, then, is not just to determine if there is an issue regarding
enforceability. It must also determine if the agreement is in fact enforceable. Even if the party
challenging the arbitration agreement interposes such defenses as fraud in the inducement,
unconscionability, or lack of authority, it is up to the trial court to resolve such issues and make a
clear ruling as to whether or not the agreement is enforceable. Therefore, the trial court must
proceed expeditiously to an evidentiary hearing when it faces disputed issues of fact that are material
to a party’s motion to compel arbitration; it may not decline to resolve the question until trial of the
underlying case. Where material facts are not contested, however, no such evidentiary hearing is
required.

        The scope of appellate review over the trial court’s decision will in turn vary depending upon
the nature of the action taken below. “As a general rule, a court’s enforcement of an arbitration
provision is reviewed de novo.” Rosenberg, 219 S.W.3d at 903 (citing Cooper v. MRM Inv. Co., 367
F.3d 493, 497 (6th Cir. 2004)). While “[w]ith respect to the trial court’s legal conclusions . . . there
is no presumption of correctness” it is also the case that “[t]here is a presumption of correctness as
to the trial court’s findings of fact, unless the preponderance of the evidence is otherwise.” T.R.
Mills Contractors, 93 S.W.3d at 864 (citations omitted); see also Rosenberg, 219 S.W.3d at 903-04.


                                                   7
       IV. POWER OF ATTORNEY-IN-FACT TO ENTER INTO ARBITRATION
                             AGREEMENT

        At the time the trial court ruled in this case it was unclear whether a person with a power of
attorney could enter into an arbitration agreement with a healthcare facility and thereby waive the
principal’s right to a trial by jury. This issue has now been decided. A power of attorney covering
health care decisions does authorize the attorney-in-fact to enter into an arbitration agreement on
behalf of the principal as part of a contract admitting the principal to a nursing home, and it thereby
also authorizes the attorney-in-fact to waive the principal’s right to a jury trial. Owens v. Nat’l
Health Corp., ___ S.W.3d ___, 2007 WL 3284669 (Tenn. Nov. 8, 2007). Thus, the trial court erred
when it ruled that the attorney-in-fact in this case could not have possessed authority under the
power of attorney to enter into the arbitration agreement with NHC.

                       V. ISSUES NOT DECIDED BY TRIAL COURT

       Because the trial court ruled that the power of attorney could not have authorized the
attorney-in-fact to enter into the arbitration agreement, it did not decide the two other issues which
were before it:

       (1) Whether Ms. Raines was mentally incapable of executing the power of attorney;
           and
       (2) Whether the agreement was unconscionable and therefore unenforceable.

The defendants ask us to decide these issues without remand. They argue that the record is such that
the Court can find that Ms. Raines had the mental capacity to enter into a binding power of attorney;
they also argue that this Court can find that the arbitration agreement was not unconscionable. The
Court disagrees. Often when a trial court’s decision rests upon an improper legal standard and omits
necessary factual and legal analysis, it is appropriate to remand the case to the trial court for
reconsideration. See, e.g., Dandridge v. Williams, 397 U.S. 472, 475 n. 6, 90 S. Ct. 1153 (1970)
(citation omitted); Reynolds v. Giuliani, ___ F.3d ___, 2007 WL 3171314, at *13 (2d Cir. Oct. 31,
2007); First Tennessee Bank v. Hurdlock, 816 S.W.2d 38, 40 (Tenn. Ct. App. 1991) (remand within
judicial discretion when issues have been left undecided by the trial court).5

        The Owens court faced the same situation. Having found the arbitration agreement to be
within the power of the attorney-in-fact, the Supreme Court was urged by the nursing facility to
decide the unconscionability issue without remand. The Supreme Court stated that it was unable to
resolve the question of whether the arbitration agreement was unconscionable on the limited record
before it and, thus, it remanded the case to the trial court for further proceedings on that issue.



       5
          It is perhaps worth noting that the defendants concede in their reply brief that this appeal
was focused on the trial court’s use of an impermissible standard: “Defendants’ appeal from the
trial court’s denial of their motion to compel arbitration was largely premised upon the improper
conversion of the same to a motion for summary judgment.”

                                                  8
Owens, ___ S.W.3d at ___, 2007 WL 3284669, at *11-12.6

        The capacity issue should also be subject to the same fate. In Tennessee Farmers Life
Reassurance Co. v. Rose, __ S.W.3d __, 2007 WL 2826918 (Tenn. Oct. 2, 2007), the Supreme Court
reversed a trial court’s decision regarding the legal authority of an attorney-in-fact under a power
of attorney to change the beneficiary of a life insurance policy. Because the trial court had ruled that
the attorney-in-fact was without the legal authority to change the beneficiary, it never reached the
issue of whether the insured “had the capacity to execute said durable general power of attorney
given her physical and mental condition.” Id. at *6. The Supreme Court reversed but also remanded
so that the trial court could determine if the other asserted defenses had validity.

        As mentioned, one of the issues here was whether the insured possessed the capacity to
execute the durable general power of attorney. The trial court in this case commented that “there
is some question as to the competency” of Ms. Raines at the time she signed the power of attorney.
It, however, never resolved this issue since it proceeded to apply an erroneous legal standard in
considering the motion before it. This Court has previously addressed the question of competency
to execute a power of attorney. See In re Conservatorship of Davenport v. Adair, 2005 WL
3533299, at *17-19 (Tenn. Ct. App. Dec. 27, 2005). The court below should have applied the law
as set out in Davenport to the facts of this case and ruled on the question of whether or not Ms.
Raines was competent when she executed the power of attorney.

        Accordingly, this Court is of the opinion that this matter should be remanded to the trial court
for it to consider these two remaining defenses and for it to also make findings of fact and
conclusions of law as to whether the arbitration agreement is enforceable. The Court notes that
another panel of this Court has reached a similar result in another post-Owens case. See Cabany v.
Mayfield Rehabilitation and Special Care Ctr., 2007 WL 3445550 (Tenn. Ct. App. Nov. 15, 2007).
In Cabany, pursuant to Owens, the trial court was reversed on its ruling that the nursing home
arbitration agreement was beyond the authority of the attorney-in-fact, but the case was then
remanded to the trial court for consideration of two other unresolved disputes related to
enforceability of the arbitration agreement. Id. at 7.

                                        VI. CONCLUSION

       The trial court’s decision is reversed on the issue of whether the arbitration agreement was
beyond the authority of the attorney-in-fact. See Owens, ___ S.W.3d ___, 2007 WL 3284669 (Tenn.
Nov. 8, 2007). This case is remanded, however, for the trial court to determine the validity of the

       6
          Although not encompassed within the defined assignments of error on appeal, the
parties have briefed the sub-issue of whether or not the fact that the arbitration organization
designated in the agreement no longer performs these arbitrations would void the agreement to
arbitrate. This issue was also addressed in Owens, ___ S.W.3d at ___, 2007 WL 3284669, at *7-
8, and it was resolved adverse to the assertion of the plaintiff here. When an agreed upon
arbitrator is unavailable, the trial court may appoint one or more arbitrators to conduct the
arbitration. Id.

                                                   9
two other asserted defenses and for it to otherwise rule on the enforceability of the arbitration
agreement.


                                                    ___________________________________
                                                    WALTER C. KURTZ, SPECIAL JUDGE




                                               10